SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C.20549 FORM 10-K/A [X]Annual Report Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year endedDecember 31, 2006 or []Transition Report Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number0-21292 MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. (Exact name of registrant as specified in its charter) Wisconsin 39-1413328 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5445 South Westridge Drive New Berlin, Wisconsin 53151 (Address of principal executive office) Registrant's telephone number, including area code:(262) 827-6700 Securities registered pursuant to Section 12(b) of the Act:Not Applicable Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $1.00 per share (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes NoX. Indicate by check mark if Registrant is not required to file reports pursuant to Section 13 of 15(d) of the Exchange Act. Yes NoX. Indicate by check mark whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesX No . Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K[X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Exchange Act Rule 12b-2. Large accelerated filer Accelerated filer
